Citation Nr: 0913842	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-24 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for bilateral foot 
fungus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had a period of honorable active service from 
January 1945 to August 1946.  He also served from June 1947 
to June 1949and received a bad conduct discharge for that 
period of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied reopening the Veteran's 
claim for entitlement to service connection for bilateral 
foot fungus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran had a period of active service from January 
1945 to August 1946 and received an Honorable discharge.

3.  The Veteran had a period of active service from June 1947 
to June 1949 and received a bad conduct discharge by reason 
of sentence of summary court martial for service in June 
1949.

4.  The Veteran's character of service, for the period from 
June 1947 to June 1949, has been determined to be a bar to 
any benefit for disability compensation purposes for a 
disability related to that period of service.

5.  In a November 1996 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral foot 
fungus; although notified of the denial, the Veteran did not 
initiate an appeal.
6.  None of the new evidence associated with the claims file 
since the November 1996 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral foot fungus, or raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral foot fungus.


CONCLUSIONS OF LAW

1.  The November 1996 RO rating decision that denied the 
Veteran's claim for service connection for bilateral foot 
fungus is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's November 1996 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for bilateral foot 
fungus met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for bilateral foot fungus was received in 
May 2006.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in June 2006.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in June 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in June 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the June 2006 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The Veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006)

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  See 38 
U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2008).  
A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  See 38 C.F.R. § 3.12(d)(4) (2008).  

Factual Background and Analysis

In a December 1974 determination, the RO found that the 
nature of the Veteran's discharge for this period of service 
precluded him from receiving benefits pursuant to the laws 
administered by VA.  The Veteran did not appeal this 
determination. 
The Veteran initially filed a claim for service connection 
for fungus of the feet in October 1974.  In a December 1974 
RO determination, the RO denied the Veteran's claim, noting 
that his claimed foot condition was incurred during his 
period of service from June 1947 to June 1949.  It was 
further noted that the nature of the Veteran's discharge for 
that period of service precluded him from receiving benefits 
pursuant to the laws administered by VA. 

In April 1996, the Veteran filed a claim for service 
connection for fungus of both feet, claiming incurrence in 
service in 1946.  In a November 1996 rating decision, the RO 
denied entitlement to service connection for fungus of both 
feet, noting that evidence failed to demonstrate that the 
Veteran suffered from fungus of the feet during his first 
period of military service from January 1945 to August 1946.  
Evidence of record at that time included the Veteran's 
service treatment records; service personnel records; 
statements from the Veteran; VA examination reports dated in 
July 1996; and VA treatment records dated from November 1995 
to April 1996.

Although notified of the November 1996 denial, the Veteran 
did not initiate an appeal of that determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for bilateral foot fungus in March 2000 and May 
2006.  This appeal arises from an October 2006 rating 
decision wherein the RO denied reopening the Veteran's claim 
for service connection.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the November 1996 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the November 1996 
denial includes statements from the Veteran dated in March 
2000, April 2006, October 2006, and August 2007; VA treatment 
records dated from July 1996 to July 2006; and copies of 
service clinical records dated in 1948.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for bilateral 
foot fungus.

Statements from the Veteran reflect his continued assertions 
that he has a current bilateral foot fungus disability 
incurred during his active military service.  Aside from the 
fact that the Veteran's assertions are, essentially, 
cumulative of such other assertions as were previously of 
record, the Board emphasizes that, as the Veteran is a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter, neither 
is competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matters-
such as the etiology of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

An October 1999 VA X-ray report of the left foot and toes 
revealed no acute fracture or dislocation, no calcifications 
or erosions suggestive of gout, and osteoarthritis of the 
first metatarsophalangeal (MTP) joint of the great toe.  
Additional VA treatment records dated in 2005 and 2006 
reflect treatment for various skin and foot disabilities, 
including leg blisters, chronic venous statis ulcers, 
onychomycosis, diabetic foot ulcers, intractable plantar 
keratosis, dermatitis, diabetes mellitus, calluses, and left 
lower extremity cellulitis.  Copies of service clinical 
records dated in 1948 were associated with the file in August 
2007 and only reflect treatment for an ear condition. 

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
November 1996 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, evidence added to the record clearly does not 
include competent evidence that the Veteran's claimed foot 
fungus disability was incurred during his period of honorable 
active military service, which was the basis for the prior 
determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral foot fungus has not been received.  
As such, the requirements for reopening the claim are not 
met, and the November 1996 denial of the claim for service 
connection for bilateral foot fungus remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence has not been received in order to 
reopen a claim for service connection for bilateral foot 
fungus; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


